United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-2446
                                   _____________

Evelyn E. Rice; Robert Hohlt,           *
                                        *
             Appellants,                *
                                        *
      v.                                *
                                        * Appeal from the United States
Lesley Borovicka; Cheryl Holland;       * District Court for the
Katie Broyles; Ann Deaton; Complete * Eastern District of Missouri.
Health Care, Inc.; Shirley Harrison;    *
Mark Anderson; Diane Webb; Kathie       *     [UNPUBLISHED]
Godsey; Gregory A. Vadner, Director, *
Division of Aging,                      *
                                        *
             Appellees.                 *
                                  _____________

                                  Submitted: December 12, 1997
                                      Filed: December 18, 1997
                                   _____________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                       _____________

PER CURIAM.

     Plaintiffs appeal from a final order entered by the District Court1 dismissing their
complaint. For reversal, plaintiffs argue principally that the court misapplied the



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
Rooker-Feldman doctrine and the Colorado River abstention doctrine. Having
reviewed the case, we conclude the District Court committed no error of law, nor did
it abuse its discretion. For the reasons stated in the District Court's memorandum and
order, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-